

116 HR 7208 IH: PPP Access for Rural Hospitals Act
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7208IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Guest (for himself, Ms. Sewell of Alabama, Mr. Hagedorn, Mr. Thompson of Mississippi, Mr. Murphy of North Carolina, Mr. Byrne, Mr. Kelly of Mississippi, Mr. Williams, Mr. Harris, Mr. David P. Roe of Tennessee, Mr. Steube, Mr. Stewart, Mr. Lucas, Mr. Kustoff of Tennessee, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to include hospitals serving rural areas or areas of persistent poverty in the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the PPP Access for Rural Hospitals Act. 2.Inclusion of critical care hospitals in the paycheck protection program(a)Eligibility of hospitals with more than one physical locationSection 7(a)(36)(D)(iii) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(iii)) is amended by striking beginning with 72 and inserting the following: beginning with 72 (or, in the case of a critical care hospital, is assigned a North American Industry Classification System code beginning with 62).(b)Waiver of affiliation rulesSection 7(a)(36)(D)(iv)(I) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(iv)(I)) is amended by striking beginning with 72 and inserting the following: beginning with 72 (or, in the case of a critical care hospital, is assigned a North American Industry Classification System code beginning with 62).(c)Critical care hospitals definedSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended by adding at the end the following new clause:(vii)Critical care hospital definedIn this clause, the term critical care hospital means a hospital (as defined in section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e))) that—(I)is located in a county (or equivalent unit of local government) in a rural area, as defined in section 1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D)), is treated as being located in a rural area pursuant to section 1886(d)(8)(E) of such Act (42 U.S.C. 1395ww(d)(8)(E)), or is a critical access hospital, as defined in section 1861(mm)(1) of such Act (42 U.S.C. 1395x(mm)(1)); or(II)for the most recent cost reporting period under section 1886(d) of the Social Security Act (42 U.S.C. 1395ww(d)), received an additional payment under section 1886(d)(5)(F) of such Act (42 U.S.C. 1395ww(d)(5)(F))..